Citation Nr: 1718154	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  11-33 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to July 1971, including a tour in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This matter was previously remanded by the Board in November 2013 and November 2015.


FINDING OF FACT

The competent and credible evidence fails to demonstrate that the Veteran's service connected disabilities are so severe that they preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 501, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.655, 4.3, 4.15, 4.16, 4.18 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016). 

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) and lower Veterans Court (CAVC) have held that, where the underlying claim for service connection has been granted and there is disagreement regarding a "downstream" issue, such as TDIU, the claim as it arose in its initial context has been substantiated, so the purpose of § 5103(a) notice served, and there is no need to provide additional VCAA notice concerning the "downstream" rating issue. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners[.]" Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the RO satisfied its duty while scheduling the Veteran for a VA examination.  The fact that the Veteran refused to attend his scheduled VA examination does not render the VA's duty unsatisfied.  As such, the VA fulfilled its duty to assist.

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the Claim

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a) and (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad, the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  5 Vet. App. 529.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

At the outset, the Board observes that the Veteran's combined service rating is 100 percent.  Specifically, the Veteran's 70 percent disability rating for post-traumatic stress disorder and a 10 percent rating for tinnitus combines to 73 percent, which is then converted to the nearest degree divisible by 10, which is 70 percent.  See 38 C.F.R. §§ 4.25, 4.26 (2016).  As such, the Veteran meets the threshold schedular criteria for TDIU.

In order for the Veteran to be eligible for TDIU, there must also be evidence in the record that shows that the Veteran's service-connected disabilities render him unemployable.  In July 2012, a California Department of Rehabilitation record stated that the Veteran's mental health was "so problematic that employment is no longer on the agenda," and that "[w]ithout ongoing therapy and possible psychotherapy medication, it is not likely [the Veteran] will be able to be a productive member of the work force."  The Veteran attempted suicide according to an October 2011 VA treatment record, and the California Department of Rehabilitation record indicated that the Veteran's GAF score "could be rated as low as 10, due to his recent serious suicidal act with clear expectation of death."

However, just five months later, in December 2012, a VA PTSD examination was conducted in which the examiner noted that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, but generally he was functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner also assigned the Veteran a GAF score of 60.  Thus, there appears to have been a dramatic turnaround in the Veteran's condition during the latter part of 2012.

In his most recent VA medical examination, conducted in January 2016, the examiner noted that the Veteran appeared to be coping well, but still reported frequent insomnia, some nightmares, depression, and anxiety.  The examiner further noted that the Veteran was attending monthly counseling and that his condition had improved to the point where the Veteran was considering volunteering.  The examiner opined that the Veteran's PTSD symptoms were not severe and that he appeared to be able to work at any job which he is physically capable of doing.  The examiner noted that the Veteran enjoys talking to people, can follow directions well, and does not have problems with concentration and that overall, there was no indication that his psychiatric condition would cause him to not be able to secure or maintain gainful employment.  As such, the evidence of record indicates that the Veteran is far from unemployable.

Nevertheless, the Board ordered the RO to give the Veteran a VA social and industry examination to determine the Veteran's unemployability.  When entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, the claim shall be rated based on the evidence of record.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member. 38 C.F.R. § 3.655(a).  Further, when a claimant fails to report for an examination scheduled in conjunction with a claim for increase or a reopened claim for a benefit which was previously disallowed, the claim shall be denied.  38 C.F.R. § 3.655(b).

In this case, the Veteran's claim for service connection for a TDIU is a claim for a higher disability evaluation; that is, it is not an original compensation claim, and the disposition of the claim is entirely dependent upon the severity levels of disabilities which have already been service connected.  Although the Board determined that a VA social and industry examination was necessary to adjudicate the Veteran's TDIU claim, the Veteran refused to undergo the examination in June 2016, forcing the Board to adjudicate this claim only with regard to the evidence of record.  See Id.  Further, as the TDIU claim is a claim for a higher disability evaluation, and because the Veteran failed to report to his examination, the claim must be denied as a matter of law.  Id.

Notwithstanding the above noted regulation, the evidence of record also fails to demonstrate the Veteran is unable to obtain and maintain substantially gainful employment.  As noted in the January 2016 VA examination report, the Veteran's PTSD symptoms were not severe and he would be capable of working any job he was physically able to work.  As PTSD is the Veteran's primary service-connected disability, there is no evidence to support that the Veteran is unable to work as a consequence of his service-connected disabilities.  As such, the Veteran's entitlement to TDIU is denied.


ORDER

Entitlement to TDIU is denied.  




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


